Citation Nr: 1536515	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Augusta, Maine


THE ISSUES

1.  Entitlement to initial staged ratings in excess of 30 percent prior to February 3, 2012, in excess of 50 percent prior to May 22, 2014, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as secondary to service-connected bilateral hearing loss.

3.  Entitlement to service connection for dizziness, to include as secondary to service-connected bilateral hearing loss.

4.  Entitlement to a compensable initial rating for bilateral hearing loss.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a skin condition, to include rashes on the hands and feet as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for a bilateral shoulder disability, to include as due to arthritis.

9.  Entitlement to service connection for a bilateral wrist disability, to include as due to arthritis.

10.  Entitlement to service connection for a jaw disability, to include as due to arthritis.

11.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period prior to May 22, 2014.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1967 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Augusta, Maine.  In January 2012, the RO denied service connection for diabetes mellitus, type II, erectile dysfunction, rash of the face, hands, and neck, dizziness, headaches, and arthritis of the shoulders, wrists, and jaw.  In that same decision, the RO granted two service connection claims for posttraumatic stress disorder (initially rated at 30 percent) and also a noncompensable rating for bilateral hearing loss, both with an effective date of April 1, 2011.  In August 2012, the RO granted a staged increased rating for PTSD to 50 percent, effective February 3, 2012, and also found clear and unmistakable error regarding the effective date for the initial grant of service-connected PTSD, which was corrected to begin on March 10, 2011.  In November 2013, the RO denied service connection for degenerative joint disease of the lumbar spine.  In April 2015, the RO granted another staged increased rating for PTSD to 70 percent and simultaneously awarded TDIU, both with an effective date of May 22, 2014.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was scheduled to appear at a travel Board hearing, but submitted timely correspondence in February 2015 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for diabetes mellitus, type II, erectile dysfunction, skin condition, disabilities of the low back, shoulders, wrists, and jaw, headaches, dizziness, an initial compensable rating for bilateral hearing loss, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 22, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Up until February 3, 2012, the Veteran's PTSD symptoms were manifested by irritability, exaggerated startle response, sleep problems, social and activity avoidance, increased alcohol use, decreased participation in previously enjoyable activities, increased reactivity and hyperarousal, as well as frequent and distressing recollections and emotions about his Vietnam experiences, and a GAF score of 60.

2.  From February 3, 2012, until May 21, 2014, the Veteran's PTSD symptoms were manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and GAF scores between 60 and 63.

3.  Since May 22, 2014, the Veteran's PTSD symptoms have been manifested by recurrent intrusive nightmares and intrusive thoughts, physiological and psychological reactivity to reminders, avoidance of people, places, activities and conversations, sense of foreshortened future, emotional detachment, hypervigilance, irritability, and exaggerated startle response.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial staged disability rating in excess of 30 percent prior to February 3, 2012, for service-connected posttraumatic stress disorder have not been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The schedular criteria for an initial staged disability rating in excess of 50 percent from February 3, 2012, to May 21, 2014, for service-connected posttraumatic stress disorder have not been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.

3.  The schedular criteria for an initial staged disability rating in excess of 70 percent from May 22, 2014, thereafter, for service-connected posttraumatic stress disorder have not been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Staged Ratings for PTSD 

The Veteran seeks a higher disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated in stages at 30 percent from March 10, 2011, to February 2, 2012, then at 50 percent from February 3, 2012, until May 22, 2014, and 70 percent thereafter.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The GAF score is only part of the evaluation of symptoms of PTSD.  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  GAF scores do not equate to specific levels of evaluation under the schedular criteria.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 40 and 31 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran received a VA examination in July 2011 regarding mental health symptoms he endorsed as due to combat experiences during the Vietnam War.  The examiner observed the following symptoms as exhibited by the Veteran: irritability, easily startled, sleep problems, social and activity avoidance, increased alcohol use, decreased participation in previously enjoyable activities, increased reactivity and hyperarousal, as well as frequent and distressing recollections and emotions about his Vietnam experiences.  The examiner diagnosed PTSD with alcohol abuse disorder and depressive disorder, NOS as directly related to his PTSD.  The examiner assigned a GAF score of 63 at this time.  The examiner did not find total occupational and social impairment due to PTSD signs and symptoms.  However, the examiner did find that the Veteran's PTSD signs and symptoms resulted in deficiencies in family relations, work, and mood, but not in the areas of judgment and thinking.

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 30 percent disability rating from March 10, 2011, until February 2, 2012.  The evidence throughout this period does not demonstrate that the frequency and severity of the Veteran's PTSD were manifested by occupational and social impairment with reduced reliability and productivity.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiner of record during this time has found him able to maintain his personal hygiene, finances, and household without assistance.  Furthermore, the symptoms the Veteran did exhibit (e.g. irritability, easily startled, sleep problems, social and activity avoidance, increased alcohol use, decreased participation in previously enjoyable activities, increased reactivity and hyperarousal, as well as frequent and distressing recollections and emotions about his Vietnam experiences) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment with reduced reliability and productivity.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by very infrequent and mild symptoms of PTSD that minimally meet the criteria for a diagnosis of posttraumatic stress disorder due to symptoms of irritability, easily startled, sleep problems, social and activity avoidance, increased alcohol use, decreased participation in previously enjoyable activities, increased reactivity and hyperarousal, as well as frequent and distressing recollections and emotions about his Vietnam experiences.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  The examiner was also able to attribute the Veteran's nonservice-connected diagnoses of alcohol abuse disorder and depressive disorder as secondarily related to his PTSD.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 30 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

The Board finds that throughout the initial rating period on appeal up until February 2, 2012, the Veteran's PTSD symptoms have not met the criteria for a rating in excess of 30 percent.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

On VA examination in May 2012, the examiner assessed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran endorsed an increase in hypervigilance over the last four months.  He reported seeing shadows, performing a nightly routine of shutting windows and doors before it is dark outside, exaggerated startle responses to loud noises, and hypervigilance towards creaking sounds inside his home.  The Veteran also reported using alcohol to "self-medicate" because of his PTSD symptoms, including "being vigilant and anxious, with disturbed sleep."  The examiner found the Veteran's PTSD symptoms to "cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  She noted that the Veteran's "disturbed sleep and social anxiety are likely to have some impact on [his] ability to manage more than routine levels of stress."  The examiner noted the following symptoms apply to the Veteran's continued PTSD diagnosis: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner assigned a GAF score of 60.

On VA examination in September 2013, the examiner assessed the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The veteran reported that his symptoms of startle reaction have improved but that his interest in going out of his home and tendency to avoid social interactions had worsened.  He continued to report periods of depressed mood and a lack of interest in certain activities.  The examiner stated, "Clearly his back pain would be expected to contribute to his low mood and irritability."  The examiner found that-for VA rating purposes-a "depressed mood" was the only symptom which applied to the Veteran's PTSD diagnosis.  The examiner noted that the Veteran arrived on time and was unaccompanied during the examination.  He appeared to have difficulty getting up from a seated position due to what he said were problems with his back.  The Veteran was friendly and polite, and able to maintain adequate eye contact with the examiner.  There were no indications of poor impulse control and/or poor frustration tolerance during the interview.  The Veteran spoke clearly and articulately, and his thoughts-as evidenced by his speech-were logical and goal directed.  He acknowledged that "dark moods" may occur between "20-30 minutes per day and are triggered by intrusive ideation that comes out of the blue."  He also reported that "he may be easily angered and frustrated by things."  He denied experiencing or having any recent history of suicidal ideation.  The examiner continued the Veteran's PTSD diagnosis and assigned a GAF score of 63.

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 50 percent disability rating from February 3, 2012, until May 21, 2014.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiners did not find the Veteran's symptoms to interfere with his routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with the examiners in a clear, coherent manner.  He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiners of record during this time had found him able to maintain his personal hygiene, finances, and household without assistance.

Furthermore, the symptoms the Veteran does have (e.g. depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 50 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling, and no higher, from February 3, 2012, until May 21, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

The Veteran received another VA examination in May 2014.  The examiner assessed occupational and social impairment with reduced reliability and productivity.  According to the examiner, the Veteran was found to be oriented to time, place and person.  He did also not display any overt signs or symptoms of any ongoing psychotic process.  His thought process was logical and sequential.  His speech was coherent, fluent and goal directed.  The Veteran's mood appeared depressed and he displayed a limited range of affect.  He appeared to be in physical pain from his back and right arm.  He endorsed increased usage of alcohol.  The examiner noted the following symptoms apply to the Veteran's continued PTSD diagnosis: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner also found that rumination was a symptom attributable to the Veteran's PTSD.  The examiner did not assign a GAF score.

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 70 percent disability rating from May 22, 2014, thereafter.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD was manifested by total occupational and social impairment.  He denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with the examiner in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiner of record during this time has found him able to maintain his personal hygiene, finances, and household without assistance.

Furthermore, the symptoms the Veteran does have (e.g. recurrent intrusive nightmares and intrusive thoughts, physiological and psychological reactivity to reminders, avoidance of people, places, activities and conversations, sense of foreshortened future, emotional detachment, hypervigilance, irritability, and exaggerated startle response) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with reduced reliability and productivity.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 70 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's PTSD has been 70 percent disabling, and no higher, from May 22, 2014, thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  While VA examination and treatment reports note that the Veteran suffers from PTSD symptoms, the scheduling criteria contemplate such degrees of impairment.  Accordingly, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  The Board has also considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in July 2011, May 2012, September 2013, and May 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a staged initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2012, is denied.

Entitlement to a staged initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 3, 2012, to May 21, 2014, is denied.

Entitlement to a staged initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from May 22, 2014, thereafter, is denied.


REMAND

Unfortunately, the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, erectile dysfunction, skin condition, disabilities of the low back, shoulders, wrists, and jaw, headaches, dizziness, an initial compensable rating for bilateral hearing loss and entitlement to TDIU for the period prior to May 22, 2014, must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Without further clarification, the Board is without medical expertise to determine whether any of the currently diagnosed disabilities are related to service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran's claim for headaches and dizziness (vertigo), to include as secondary to his service-connected bilateral hearing loss and tinnitus were originally denied in a January 2012 rating decision.  Subsequently, the Veteran was diagnosed with Meniere's disease by his private physician around October of 2012.  This diagnosis is also prevalent throughout his VA treatment records.  As a result, the Veteran should receive another VA examination in order to determine whether his headaches, dizziness (vertigo), and service-connected bilateral hearing loss and tinnitus are related to one another and/or if his Meniere's disease, vertigo, and headaches are otherwise related to service.  The Board notes that the issue of entitlement to a compensable rating for service-connected bilateral hearing loss cannot be adjudicated until these other issues are addressed because it is intertwined with them.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Throughout the period on appeal, the Board observes that the Veteran's treatment records display varying glucose levels that often indicate a diagnosis of diabetes mellitus, type II.  Previous VA treatment and examination opinions have not adequately discussed these varying results.  The Board notes that Agent Orange exposure has already been conceded.  Moreover, the Veteran's erectile dysfunction and skin condition may also be related to his possible diabetes mellitus, type II diagnosis as puritis and erectile dysfunction have been shown to be related to diabetes.  As a result, a VA examination is warranted in order to determine if the Veteran currently has diabetes, erectile dysfunction, and a skin condition, and whether these conditions are related to service and/or each other.  These issues are also inextricably intertwined.  Id.

Treatment records throughout the period on appeal also indicate that the Veteran has been diagnosed with disabilities of the low back, shoulders, wrists, and jaw.  The Veteran has credibly attributed these disabilities to service.  As a result, a VA examination for each of these issues is warranted in order to obtain a medical opinion as to the likely etiology of the conditions.  

In this case, as noted in the Introduction, even though the RO granted a 70 percent schedular rating for PTSD and TDIU for the period of May 22, 2014, thereafter, the evidence reflects the Veteran was not working prior to that period.  Specifically, the Veteran indicated during his May 2014 VA examination that he has been receiving Social Security and VA pension, and that he cannot work due to his disabilities.  The evidence of record indicates that he was last able to work full-time in January 2011.  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  As there is evidence the Veteran was not working prior to the period when his 70 percent schedular rating for PTSD became effective, the claim for TDIU must be developed and adjudicated.

Accordingly, these issues are REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified regarding diabetes mellitus, type II, erectile dysfunction, skin condition, disabilities of the low back, shoulders, wrists, and jaw, headaches, dizziness, and bilateral hearing loss.  Obtain any outstanding records, to include all relevant VA treatment records since March 2014, related to the Veteran's claims and associate such records with the claims file.  If no records are obtained, or a negative response is returned, associate such response with the claims file.

2.  After receipt of all additional records, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed Meniere's disease, headaches, and vertigo (the Veteran has already been diagnosed and service-connected for bilateral hearing loss and tinnitus).  The examiner should review the claims file, interview and examine the Veteran, conduct any appropriate testing, and offer opinions regarding the directives below :

a) Identify and diagnose all current Meniere's disease, vertigo, and headache disorders.  

b) For each disorder identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service on a direct, secondary, and/or presumptive basis.

NOTE: The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The term "current" diagnosis includes anytime during the entire period on appeal.

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed diabetes, erectile dysfunction, and skin disorder.  The examiner should review the claims file, interview and examine the Veteran, conduct any appropriate testing, and offer opinions regarding the directives below : 

a)  Identify and diagnose all current diabetes, erectile dysfunction, and skin disorders. 

b)  For each disorder identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service on a direct, secondary, and/or presumptive basis, including herbicide exposure.

NOTE: The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "current" diagnosis includes anytime during the entire period on appeal.
 
4.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed low back, bilateral shoulder, bilateral wrist, and jaw disability.  The examiner should review the claims file, interview and examine the Veteran, conduct any appropriate testing, and offer opinions regarding the directives below : 

a)  Identify and diagnose all current low back, bilateral shoulder, bilateral wrist, and jaw disabilities. 

b)  For each disability identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service on a direct, secondary, and/or presumptive basis.

NOTE: The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "current" diagnosis includes the entire period on appeal.

5.  After completing any development deemed necessary, adjudicate the claim for TDIU for the period prior to May 22, 2014.  

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The RO should address all claims on a direct, presumptive, and secondary basis.

If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


